Conviction is for possessing whisky for the purpose of sale in dry territory; punishment assessed being a fine of $100.00.
No statement of facts is brought forward and no bills of exception appear in the record.
When the case was originally submitted on March 26, 1941, the transcript failed to show that appellant had entered into a recognizance pending appeal, and time was extended to enable that defect to be remedied. A supplemental transcript filed here on April 9, 1941, reflects the fact that appellant had entered into the proper recognizance.
However, in the absence of a statement of facts or bills of exception, no question is presented for review, and the judgment is affirmed.